DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/331,146, filed on 7 March, 2019, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 7 March, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 21 January, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0188092 (Park). 
    PNG
    media_image1.png
    592
    599
    media_image1.png
    Greyscale

Regarding claim 7, Park teaches a flexible OLED panel, [0029], comprising a display area for configuring a pixel structure, 120 [0009, 29, 36], wherein the display area comprises: a plurality of first bendable structures, 110a, described as grooves filled with air at [0037] .
Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the prior art fails to disclose the device of claim 7 comprising, a second interlayer dielectric layer disposed on the first interlayer dielectric layer and filling the recess, the second interlayer dielectric layer being made of an organic material; wherein each of the first bendable structure and the second bendable structure comprises the recess and a portion of the second interlayer dielectric layer corresponding to the recess.
Claims 9-14 depend upon claim 8 and are allowable on that basis.
Claims 1-6 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose a plurality of second bendable structures extending along a second direction for reducing bending stress in the display area perpendicular to the second direction, wherein the second bendable structure intersects the first bendable structure to form a plurality of sub-display areas; and a display unit disposed in the sub-display areas, the display unit comprising at least one sub-pixel; the display area comprising: a flexible substrate; a buffer layer disposed on the flexible substrate; an active layer disposed on the buffer layer; a first insulating layer disposed on the active layer; a first gate metal layer disposed on the first insulating layer; a second insulating layer disposed on the first gate metal layer; a second gate metal layer disposed on the second insulating layer; and a first interlayer dielectric layer disposed on the second gate metal layer; a recess disposed at the display area corresponding to the first bendable structure and the second bendable structure, and penetrating through the buffer layer, the first insulating layer, the second insulating layer and the first interlayer dielectric layer; a second interlayer dielectric layer disposed on the first interlayer dielectric layer and filling the recess, the second interlayer dielectric layer being made of an organic material; wherein each of the first bendable structure and the second bendable structure comprises the recess and a portion of the second interlayer dielectric layer corresponding to the recess; the display area comprising a center region located at a center position of the display area and a border region around the center region; and a density of the sub-display areas in the center region is greater than a density of the sub-display areas in the border region
Regarding claim 15 the prior art does disclose a method of fabricating a flexible OLED panel, wherein the OLED panel comprises a display area for configuring a pixel structure, the display area comprising a first bendable structure for bending, a second bendable structure for bending, and a display unit disposed in sub-display areas defined by intersecting the first bendable structure and the second bendable; the method comprising: S101: providing a glass substrate; SI02: sequentially forming a flexible substrate, a buffer layer, an active layer, a first insulating layer, a first gate metal layer, a second insulating layer, a second gate metal layer, and a first interlayer dielectric on the glass substrate; SI03: forming recesses at regions respectively corresponding to the first bendable structure and the second bendable structure; SI04: forming a second interlayer dielectric layer on the first interlayer dielectric layer and filling the recess, the second interlayer dielectric layer being made of an organic material; SI05: patterning the second interlayer dielectric layer on the first bendable structure and the second bendable structure, so that a surface of the second interlayer dielectric layer is formed into an undulating shape; and SI06: forming a source/drain metal layer on the second interlayer dielectric layer, so that connection traces of the source/drain metal layers at regions corresponding to the first bendable structure and the second bendable structure are in an undulating shape. 
Claims 2-6 and 16-20 depend directly or indirectly on claims 1 or 15 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893